DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed (IDS) filed on 5/23/2022 fails to comply with 37 CFR 1.98(a)(3)(ii), which requires a  copy of the written English-language translation of a non-English-language document. There is no written English-language translation of the Non-Patent Literature (NPL) document listed in the aforementioned IDS (i.e., “Official Communication issued in corresponding Japanese Patent Application No. 2019-198126, mailed on February 4, 2022”). Accordingly, said NPL document has not been considered and has been crossed through on the IDS form.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “27”.  
Furthermore, the drawings are objected because of the use of the solid black shadings. Solid black shading areas are not permitted. See 37 CFR 1.84(m). In order to avoid abandonment of the application, Applicant must make these above drawing changes. No new matter should be entered. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The specification is objected. The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, requires the specification to be written in "full, clear, concise, and exact terms."  The specification contains terms which are not clear, concise and exact.  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Examples of some unclear, inexact or verbose terms used in the specification are: “When the protective circuit senses an abnormal condition that occurs in a device, the protective element has a resistive element generate heat with a signal current” (par. [0003]); “may interfere attachment of the protective element” (par. [0009]); “Some of a component of the first fusible metal is dissolved at a joint working temperature” (par. [0013]); “some or all of a component of the second fusible metal is molten at the same working temperature” (par. [0013]), etc.
Furthermore, the clauses “some of a (the) component” and “some or all of a (the) component” recited in par. [0012]-[0014, [0017], [0018], [0020], [0021], [0027], [0029], [0033], [0034], [0039], etc. appears to be confusing and open-ended, i.e., it’s not clear what the term “some” is referring to (i.e., “some” of  what, i.e., portion(s), area(s), quantity of the “fusible metal(s)”, etc. ?). 
Examiner would like to emphasize that aforementioned problems are only the examples. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved. No new matter should be introduced (37 CFR 1.125(a)).

Claim Objections

Claims 1-21, are objected to because of the following informalities: cumbersome and 
unclear clauses: “some of a component” and “some or all of a component” recited in claims 1, 2, 3, 10, 13, and 14. It appears that the aforementioned clauses are open-ended, since it’s not clear what the limitation “some” is referring to (i.e., “some” of  what, i.e., portion(s), areas, quantity, etc. ?). 
Furthermore, claims 1, 2, 10, and 13 recite the limitation “dissolved” (at the “joint working temperature”), claims 1, 3, 10, and 14 recite limitations “melt temperature”  and “molten” (at the “joint working temperature”), and claims 2, 3, 13, 14, and 21 recite the limitation “liquidus temperature”. If claims refer to the same temperature (i.e., liquefaction temperature) then uniform terminology should be used throughout the claims.
Appropriate correction is required. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 10, and 13 recite limitations “fusible metal (solder material) being dissolved”. It’s not clear in which substance “material” said  “fusible metal (solder material)” is being dissolved. The limitations appear to be open-ended and render claims indefinite. Same goes for the limitations: “some of a component” and “some or all of a component” recited in claims 1, 2, 3, 10, 13, and 14, since it’s not clear what the limitation “some” is referring to (i.e., “some” of  what, i.e., portion(s), areas, quantity, etc. ?). 
Furthermore, the limitations “joint working temperature” recited in claims 1, 2, 10, 13, and 14, produce indefiniteness, since it’s not clear what said “joint working temperature” actually is (i.e., is it a “reflow temperature”, mounting temperature, etc. ?). The claims have failed to properly set forth said “joint working temperature”.
Appropriate correction is required. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 10-16, and 21, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakajima et al. (hereafter “Nakajima”, cited in IDS).
Regarding claims 1, 10, and 21, Nakajima discloses (Fig. 2, 3 and English translation of record) a protective element (20, 30) comprising: an insulating substrate (23, 33); a plurality of electrodes (24, 34) provided on the insulating substrate; a fuse element (25, 35) electrically connected to any of the plurality of electrodes; and a heat generation element (38) provided on the insulating substrate, the heat generation element being configured to heat and fuse the fuse element, the fuse element (25, 35) containing a composite metal material in which a first fusible metal (21, 31) and a second fusible metal (22, 32) are stacked, some of a component of the first fusible metal (21, 31) being  dissolved at a joint working temperature (i.e., a liquidus temperature of the first fusible metal is lower than a peak temperature of the heat generation element, see English translation, p. 4, ll. 25-29: “The low melting point coating material 22 is melted through a reflow furnace set to a temperature profile of 1 to be collectively bonded to the pattern electrode 24. The melted low-melting-point coating material 22 is interdiffused with the high melting-point base material 21 and the pattern electrode 24 to join the high-melting-point base material 21 and the pattern electrode 24 together”), the second fusible metal (22, 32) being lower in melt temperature than the first fusible metal (21, 31) (see the Abstract: “a single layer of high melting point base material 21 composed of a fusible metal having a first melting point not fusible at the reflow temperature, and at least a single layer of low melting point coating material 22 composed of a fusible metal having a second melting point fusible at the reflow temperature”), at least some of a component of the second fusible metal (22, 32) being molten at the joint working temperature (see the Abstract: “a single layer of high melting point base material 21 composed of a fusible metal having a first melting point not fusible at the reflow temperature, and at least a single layer of low melting point coating material 22 composed of a fusible metal having a second melting point fusible at the reflow temperature”).
Regarding claims 2, 4, 13, and 15, Nakajima discloses that the first fusible metal (21, 31) is a lead-free tin-based solder material (e.g., Sn-Sb alloy, etc., p. 3, ll. 18-42), and some of a component of the lead-free tin-based solder material is dissolved at the joint working temperature exceeding a solidus temperature of the second fusible metal and lower than a liquidus temperature of the first fusible metal (e.g., Sn-Sb alloy, etc., p. 3, ll. 18-42; p. 4, ll. 25-29: “The low melting point coating material 22 is melted through a reflow furnace set to a temperature profile of 1 to be collectively bonded to the pattern electrode 24. The melted low-melting-point coating material 22 is interdiffused with the high melting-point base material 21 and the pattern electrode 24 to join the high-melting-point base material 21 and the pattern electrode 24 together”).
Regarding claims 3, 5, 14, and 16, Nakajima discloses that the second fusible metal (22, 32) is tin or a lead-free tin-based solder material (e.g., Sn-Sb alloy, etc., p. 3, ll. 18-42), and s some or all of a component of tin or the lead-free tin-based solder material is molten at the joint working temperature exceeding a solidus temperature of the second fusible metal and lower than a liquidus temperature of the first fusible metal (e.g., Sn-Sb alloy, etc., p. 3, ll. 18-42; p. 4, ll. 25-29: “The low melting point coating material 22 is melted through a reflow furnace set to a temperature profile of 1 to be collectively bonded to the pattern electrode 24. The melted low-melting-point coating material 22 is interdiffused with the high melting-point base material 21 and the pattern electrode 24 to join the high-melting-point base material 21 and the pattern electrode 24 together”).
Regarding claim 11, Nakajima discloses that the heat generation element (38) is provided on a substrate surface of the insulating substrate (33) different from a substrate surface where the fuse element (35) is provided, (Fig. 3b).
Regarding claim 12, Nakajima discloses that the heat generation element (48) is provided on a substrate surface of the insulating substrate (43) identical to a substrate surface where the fuse element (35) is provided, (Fig. 4b).
Alternatively, regarding claims 1-3, 10, 13, 14, and 16, since Nakajima teaches the same alloys as claimed for implementing the first and second fusible metals (e.g., Sn-Sb, Sn-Zn, etc., see p. 3, ll. 18-42), it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any optimal melting / dissolving / liquidous temperature ranges and values for the first and second fusible metals in Nakajima, including as claimed, in order to achieve desired mechanical (e.g., weight, manufacturability, rigidity, defamation resistance, melting temperature, etc.) and electrical (e.g., resistance, current rating, interruption capacity, opening characteristics, etc.) of the protective / fuse element while not exceeding targeted production costs thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”).

Claim Rejections - 35 USC § 103

Claims 6-9 and 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima taken alone. 
Regarding claims 6, 7, 17, and 18, Nakajima does not explicitly disclose that the first fusible metal is the Sn-Ag alloy. Instead, Nakajima discloses that the first fusible metal is the Sn-Au alloy or Sn-Sb alloy (i.e., “20Sn-80Au alloy, 55Sn-45Sb alloy”, p. 3, ll. 18-42). Also, Nakajima discloses that the second fusible metal is the Sn-Ag alloy (p. 3, ll. 18-42), thus teaching conventionality of the Sn-Ag alloys used as fusible metals. 
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected for the first fusible metal in Nakajima the Sn-Ag alloy as claimed (i.e., a known material), in order to achieve desired mechanical (e.g., weight, manufacturability, rigidity, defamation resistance, melting temperature, etc.) and electrical (e.g., resistance, current rating, interruption capacity, opening characteristics, etc.) of the protective / fuse element while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
Also, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any optimal ranges of percentages of constituents of the claimed alloy(s) in Nakajima, including as claimed, in order to achieve desired mechanical (e.g., weight, manufacturability, rigidity, defamation resistance, melting temperature, etc.) and electrical (e.g., resistance, current rating, interruption capacity, opening characteristics, etc.) of the protective / fuse element while not exceeding targeted production costs thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”).
Regarding claims 8, 9, 19, and 20, Nakajima discloses that the second fusible metal is the Sn-Bi alloy (p. 3, ll. 18-42), thus teaching conventionality of the Sn-Bi alloys used as fusible metals. However, Nakajima does not explicitly teaches claimed ranges of percentages of constituents of the Sn-Bi alloy.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any optimal ranges of percentages of constituents of the Si-Bi alloy(s) in Nakajima, including as claimed, in order to achieve desired mechanical (e.g., weight, manufacturability, rigidity, defamation resistance, melting temperature, etc.) and electrical (e.g., resistance, current rating, interruption capacity, opening characteristics, etc.) of the protective / fuse element while not exceeding targeted production costs thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because of the teachings of various electrical fuses with fusible elements comprising metal alloys. Further, US 6452475, 10008356, 8976001, 6566995, etc. teach electrical fuses with fusible elements disposed on substrates and comprising electrical heating elements. Further, US 2864917, 4320374, 2911504, etc. teach composite fusible elements with stacked metal layers with different melting temperatures.
Furthermore, the Office directs the Applicant’s attention to the fact that the US 8976001, 2015/0130585, and 2010/076910, could have been also used for statutory rejection of the at least independent claims of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835